Citation Nr: 1337239	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  11-11 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for allergic rhinitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in June 2010, a statement of the case was issued in February 2011, and a substantive appeal was received in March 2011.  A July 2012 Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.


REMAND

A March 2010 VA examiner found "no significant [nasal] obstruction," failing to address the relevant rating criteria.  However, the Veteran indicated in a July 2012 Travel Board hearing that his condition had since worsened.  Subsequently received November 2012 private medical records document surgery to relieve nasal obstruction (over 50 percent on both sides, and complete on one).  Under these circumstances which show changes in the degree of severity of the disability, a current examination for rating purposes is necessary. 

Accordingly, the case is REMANDED for the followings:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the severity of his allergic rhinitis disability.  The claims file must be reviewed in connection with the examination.  All required tests and evaluations should be conducted.  

The examiner should specifically report all examination findings to allow for application of relevant rating criteria.  

2.  Thereafter, the RO should review the expanded record (to include all private records submitted by the Veteran since the most recent supplemental statement of the case) and readjudicate the claim.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and given an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

